Citation Nr: 0511675	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  
	
2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1946.  
He died on February [redacted], 1997; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1997 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 
(West 2002).  The appellant disagreed and this appeal ensued.  

In February 2000, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.  

In a May 2000 decision, the Board denied these claims.  On 
judicial review, the United States Court of Appeals for 
Veterans Claims (Court) in March 2001 vacated the Board's 
decision and remanded the case to the Board for further 
action.  The Board subsequently remanded the case to the RO 
in May 2002 and in July 2004 for additional evidentiary 
development.  




FINDINGS OF FACT

1.  The veteran's death in February 1997 was due to 
cardiopulmonary arrest due to lung cancer with metastases, 
including to bone with wide spread metastases to the left 
thigh.  

2.  At the time of the veteran's death, service connection 
was in effect for dislocated semilunar cartilage of the left 
knee, rated 40 percent; scars of toes of the right and left 
feet, rated 10 percent; and malaria, rated zero percent.  

3.  The cause of the veteran's death, lung cancer with 
metastases, first found in 1996, is not related to an 
incident of service or to a service-connected disability; nor 
was a service-connected disability a material factor in 
causing the veteran's death.  

4. The cause of the veteran's death, lung cancer with 
metastases, is not related to hospitalization, medical or 
surgical treatment authorized by VA, or the pursuit of VA 
vocational rehabilitation training.


CONCLUSIONS OF LAW

1.  The veteran's death due to lung cancer was not caused by 
a disability incurred in or aggravated by service, nor did a 
service-connected disability cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.312 (2004).  

2.  The criteria for DIC compensation under 38 U.S.C.A. 
§ 1151 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1997).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

I(a).  Service Connection
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  

Generally, service connection requires evidence affirmatively 
showing a disease or injury was incurred in or aggravated by 
service.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999);  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Where a malignant 
tumor is manifest to a degree of 10 percent within one year 
from the date of separation from service, it shall be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

There is no allegation, and the evidence does not show, that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 years or more immediately 
preceding his death in February 1997.  Therefore, the 
appellant is not entitled to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 (West 2002).  Nor 
is there an issue of hypothetical entitlement to dependency 
and indemnity compensation under this law.  Marso v. West, 13 
Vet. App. 260 (1999).  

The veteran passed away on February [redacted], 1997.  According to 
the death certificate, the immediate cause of death was 
cardiopulmonary arrest due to or as a consequence of lung 
cancer.  Private medical reports of the veteran's treatment 
at the time of his death showed lung cancer with metastases, 
including to bone with wide spread metastases to the left 
thigh.  A review of the evidence shows that service 
connection was in effect for dislocated semilunar cartilage 
of the left knee (rated 40 percent disabling), for scars of 
the right and left feet (rated 10 percent disabling), and for 
malaria (rated noncompensable).  

The service medical records do not reveal the presence of 
cancer of the lung.  The post-service medical evidence does 
not show the presence of squamous cell carcinoma of the lung 
with metastases until around November 1996.  The medical 
evidence does not link this malignant tumor to an incident of 
service or to a service-connected disability.  Nor does the 
medical evidence indicate that the veteran's service-
connected disabilities were a material factor in the 
production of the veteran's death.  

The appellant and her daughter testified at a hearing in 
February 2000.  While they asserted that service connection 
was warranted for the cause of the veteran's death, this 
assertion was based on negligent VA treatment of the 
veteran's disabilities and will be discussed in section (b) 
of the analysis.  There is no competent medical evidence 
linking the cause of the veteran's death - lung cancer with 
metastases first found in November 1996 - to an incident of 
service or to a service-connected disability.  Nor has the 
appellant submitted competent medical evidence showing that 
the service-connected disabilities were material factors in 
causing the veteran's death.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  

I(b).  § 1151
The appellant also claims DIC benefits, which may be payable 
for death resulting from VA hospitalization, medical or 
surgical treatment, or pursuant to a course of vocational 
rehabilitation.  See 38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1997).  Section 1151 provided that when 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or death, disability compensation was 
to be awarded in the same manner as if such disability, 
aggravation, or death were service connected.  

The appellant filed her claim in March 1997.  She essentially 
maintains that VA should have been able to diagnose the 
veteran's lung cancer in a more timely manner, prior to 
November 1996.  An earlier diagnosis, she asserts, would have 
led to earlier treatment that would more likely have 
maintained the veteran's health.  

When she filed this claim, VA's implementing regulation for 
section 1151 provided "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  38 C.F.R. 
§ 3.358(c)(1) (1997).  Section 3.358(b)(2) provided 
compensation would not be payable for the continuance or 
natural progress of disease or injuries.  Section 3.358(c)(3) 
provided that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."  Id.  

Thus, under the 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.  Compare 38 C.F.R. 
§ 3.358 (1994) and Brown v. Gardner, 513 U.S. 115 (1994) 
(applicable to claims filed before March 16, 1995).  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West 2002).  This amendment 
reversed Gardner, which held that a showing of negligence was 
not necessary for recovery under section 1151.  However, this 
change in the law is not applicable to the appellant's claim 
as the claim was filed before October 1, 1997.  See VA O.G.C. 
Prec. Op. No. 40-97 (Dec. 31, 1997) (holding that claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997 must be adjudicated under the provisions of section 1151 
as they existed prior to that date).)  

In their statements and in their testimony at the February 
2000 hearing, the appellant and her daughter argued that VA 
medical records showed the veteran had Paget's disease in 
1992, that this condition could lead to the development of 
cancer, and that medical personnel at the VA Medical Center 
(VAMC) in Hampton, Virginia, failed to diagnose the cancer 
and provide the veteran with appropriate treatment.  This 
failure on the part of VA medical professions, the appellant 
maintains, warrants DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  

The evidence includes VA clinical records prepared at the 
Hampton VAMC from 1972 to 1997, which indicate the veteran 
was treated as an outpatient predominantly for orthopedic, 
psychiatric, and vascular symptoms and disorders.  Various x-
ray reports in the 1990s discussed the condition of the 
veteran's hips, pelvis, knees, and back.  A July 1992 x-ray 
of the lumbosacral spine revealed almost complete 
sacralization of L5 and degenerative changes of L4-L5.  X- 
rays of his hips in July 1992 showed minimal change of 
Paget's disease along the lateral margin of anatomical pelvis 
on either side.  X-rays of the pelvis and left hip in June 
1973 were found to be unremarkable.  These clinical records 
also revealed the veteran was seen in June 1996 for left hip 
and leg pain secondary to low back pain, degenerative joint 
disease, and degenerative disc disease, and that he was seen 
in January 1997 for knee problems.  This was the extent of 
his treatment in 1996 and 1997 at the Hampton VAMC.  

In support of her claims, the appellant submitted medical 
literature in support of her allegations that metastatic 
disease of the bone may be associated with Paget's disease.  
As for the various copies of medical treatise information, 
whether copied from medical references or printed from 
Internet websites, the use of such information not 
specifically relevant to the treatment of the veteran "is 
too general and inconclusive" to support an award of 
compensation benefits.  Wallin v. West, 11 Vet. App. 509, 514 
(1998).  The lay statements of the appellant and her daughter 
are not sufficient or medically competent to link the cause 
of the veteran's death to VA treatment or to any action or 
omission by VA medical personnel.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

More pertinent to the adjudication of the claim are three 
reports by medical professionals, of March 2000, November 
2001, and December 2003.  A private medical report dated in 
March 2000 noted that Paget's disease is "actually fairly 
common and most people never know they have it", that 
"[o]nly a few individuals have problems related to it and 
having it develop into cancer is exceedingly rare.  The 
cancers that developed were usually in bone, although, I 
think it is possible for [the cancer] to move elsewhere."  

The appellant's attorney provided VA with a November 2001 
medical report from a private physician concerning the 
veteran's VA medical care prior to his death.  The physician 
noted that the opinion was based on review of a copy of the 
claims file provided by the appellant's attorney.  After 
describing in detail the veteran's history, including the 
initial diagnosis of lung cancer in November 1996, the 
physician opined that during the period from 1992 to 1997 
when the veteran received treatment from VA, "it is clear 
that a chest x-ray film would have shown early signs of lung 
cancer, and immediate diagnostic work up and studies would 
have discovered a curable lung cancer, with reasonable 
medical probability."  The physician continued:  

It is clear that during the several years prior to 
February 1997 his lung cancer was in an earlier, 
diagnosable, and curable stage.  Knowing the 
natural history of lung cancer, it is difficult to 
be definitive about a time exactly five years 
earlier, in terms of potential diagnosis (patients 
with lung cancer may live five years after 
diagnosis).  If records of his medical care are 
available for the period of time 1992 to 1997 are 
made available to me, I would be more able to 
specifically define and describe the likely and 
probable time when this cancer was not only in a[n] 
early and curable stage, but diagnosable by 
conventional methods and tests, on the basis of 
appropriate medical evaluation of this subject, 
based on the signs and symptoms he presented.  It 
is at least as likely as not that subject died as a 
result of care at a VA hospital, related to medical 
and/or surgical treatment at such hospital 
facility, and related to their failure to diagnose 
and treat his lung cancer at an early and treatable 
stage.  All of my opinions are expressed to a 
reasonable degree of medical probability.  

The Board's May 2002 remand ordered a VA medical opinion on 
the questions raised in this case.  The resulting VA medical 
opinion of December 2003 indicated that the claims file was 
thoroughly reviewed, including the VA clinical records dating 
from 1992 to the present, the death certificate, and the 
November 2001 private medical opinion.  The VA examiner also 
discussed the history of left knee injury in service and the 
treatment for knee and back disorders from 1973 to 1997.  

Considering the short survival of patients with 
stage IV lung cancer (In this case lung cancer 
spread to bone), I could not link the chronic pain 
of [the veteran] to bone metastasis.  Even if the 
bone pain during the later period of 1996 were 
related to bone metastasis, the disease would have 
been beyond the stage that could be cured[.  A]t 
best treatment would improve survival by a few 
months.  Moreover [the veteran] from 1992 until his 
diagnosis of lung cancer was not seen by any 
primary care provider at Hampton VAMC, nor did he 
complain of any pulmonary or non-pulmonary symptoms 
related to lung cancer.  

As far as Paget's disease and cancer, there is no 
link between Paget's disease and squamous cell 
carcinoma that [the veteran] had, however Paget's 
disease could be [a] predisposing factor for 
osteogenic sarcoma, which this case is not.  
Therefore, I do not think that [the] veteran died 
as a result of failure to provide [a] standard of 
care at Hampton VAMC.  

The VA medical opinion of December 2003 possesses strong 
probative weight, for the opinion was based on an accurate 
description of the evidence.  Although the appellant received 
treatment at the Hampton VAMC in the 1990s, that treatment 
was predominantly for orthopedic disorders involving his back 
and legs.  There is no reference in any of these records, 
which span the period of 1972 to 1997, to any complaint of 
pulmonary or respiratory symptoms or of any indication that 
the veteran may have had a developing lung cancer.  The 
December 2003 opinion makes this point, and renders the 
logical conclusion that a VA chest x-ray or other appropriate 
test was not conducted because the veteran did not raise any 
complaint that would have made such an x-ray or test 
necessary.  The VA examiner also discounted any relationship 
between Paget's disease years before service and the 
development of lung cancer.  

In contrast, the November 2001 opinion of the private 
physician was not based on the entire record.  It was based 
on VA clinical records from 1972 to 1992 and private hospital 
records in 1996 and 1997.  The physician apparently did not 
have access to the VA clinical records from 1992 to 1997, 
which reveal no complaint by the veteran of respiratory or 
pulmonary symptoms that would have indicated even the 
possibility of lung cancer.  The physician, moreover, hedged 
the opinion, by declaring that a more definitive opinion 
would be possible "[i]f records of [the veteran's] medical 
care are available for the period of time 1992 to 1997 are 
made available to me".  Despite the lack of these records, 
the physician proceeded to opine that it was at least as 
likely as not that subject died as a result of the failure to 
diagnose and treat the lung cancer at an early and treatable 
stage.  This opinion has less probative weight, given that 
the physician did not review the VA clinical records for the 
five-year period before the initial diagnosis of lung cancer.  

The evidence concerning the veteran's treatment at the time 
of his death indicates that the primary site of the cancer 
was in the lung with metastases to other body parts including 
bone with wide spread metastases to the left thigh.  There is 
no medical evidence in the record indicating the presence of 
carcinoma until November 1996 when a chest x-ray revealed a 
left lower lobe mass.  The weight of the medical opinion is 
that the veteran's death from lung cancer was not due to a 
failure on the part of VA medical personnel to diagnosis the 
disease earlier than November 1996, for there is no evidence 
supporting a conclusion that VA should have known there was a 
latent lung cancer.  Nor does the medical evidence 
specifically link the cancer that caused death to the Paget's 
disease found by VA medical personnel in 1992.  The medical 
evidence does not indicate that VA personnel should have 
diagnosed the cancer earlier or provided him with treatment 
at an earlier date.  Despite the state of the applicable law, 
essentially requiring causation but not requiring negligence, 
a favorable conclusion in this case cannot be based entirely 
on a finding that VA could have diagnosed had it looked.  
Here, causation requires an act of omission-a failure by VA 
to do something it had a duty to do.  There is no evidence 
that VA had a duty to x-ray the veteran's chest or otherwise 
evaluate him for lung cancer, in the absence of appropriate 
symptoms or complaints.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for benefits pursuant to 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  

II.  Duty to Notify and Assist

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini II, the 
Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letters in November 
1997, March 1998, January 2000, March 2000, June 2002, 
January 2003, and February 2004.  Additionally, it has sent 
her a statement of the case in October 1997 and supplemental 
statements of the case in August 1999 and in December 2004 
that informed her of the evidence considered, the legal 
criteria, and the analysis of the claims, including 
identification of elements for which evidence was deficient.  
Moreover, the Board in its May 2002 and July 2004 remands 
informed the appellant of information and evidence necessary 
to substantiate the claims.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  As early as 
1997, the RO notified the appellant of the need for 
information or evidence concerning the connection to the 
veteran's death of service-connected disabilities.  In 
response, the appellant identified sources of treatment, and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The evidence of record includes the service medical records, 
VA clinical and treatment records, private hospital records 
through September 1992, submissions from the appellant, 
submissions of the veteran during his lifetime, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  In December 2003, the 
claims file was reviewed by a VA examiner, who rendered a 
medical opinion pertinent to this case.  In addition, the 
appellant supplied a private medical opinion dated in 
November 2001.  The appellant has not identified any 
additional VA or private treatment records with regard to the 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.   See 38 U.S.C.A. § 5103A(2) 
(West 2002); 38 C.F.R. § 3.159(d) (2003).  On appellate 
review, there are no areas in which further development is 
needed.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) are 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


